Citation Nr: 1715435	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  14-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Original jurisdiction of the case has been transferred to the VA RO in Philadelphia, Pennsylvania. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable annual income, less excludable expenses, exceeds the maximum annual pension rate (MAPR) for nonservice-connected pension.


CONCLUSION OF LAW

The criteria are not met for entitlement to nonservice-connected pension benefits. 38 U.S.C.A. §§ 1503, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Nonservice-connected improved pension is available to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

To be eligible for nonservice-connected pension, the veteran's countable annual income must not exceed the specified MAPR, as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.

The MAPR varies depending on several factors, including the number of dependent children.  

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of a veteran.  Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 
12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  

Unreimbursed medical expenses (UMEs) paid by a claimant may be used to reduce the claimant's countable income - provided certain conditions are met.  Relevant to this case, UMEs paid within the 12 month annualization period are excluded from income, if:  (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and, (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (g).

Analysis

The Veteran filed a claim for nonservice-connected pension on July 7, 2011.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month - that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Subsequent annualization periods are based on the calendar year.  Thus, the Veteran's initial annualization period is from July 7, 2011, to July 7, 2012.
Per the Veteran's July 2011 claim, he received $1,314.40 in monthly Social Security Administration (SSA) benefits, which was equal to $15,778.00 on an annual basis.  He also received a monthly pension in the amount of $1,605.70, which is annualized in the amount of $ 19,268.00.  The Veteran's annual income was $35,041.00.
The MAPR for a Veteran with no dependents was $11,830.00 as of July 7, 2011.  38 C.F.R. § 3.23(a)(5); M21-1, Part 1, Appendix B.  

Medical expenses exceeding five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(I)(iii).  Five percent of the MAPR was $591 for the year beginning July 7, 2011, the applicable time at issue.  

The Agency of Original Jurisdiction (AOJ) considered his monthly insurance premiums.  Pursuant to M21-1, Part V.i.3.D.1.d, insurance premiums are a recurring medical expense that are allowed prospectively on a continuing basis.  

In October 2011, the Veteran submitted a journal of his insurance premiums.  The premiums were listed as follows:

Met Life Dental: $162.00 per quarter x 4 quarters = $648.00 
Medicare: $115.40 per month x 12 months = $1,384.80 

The Veteran's claim listed one time medical expenses in the amount of $8,751.52.

For the year 2011, the Veteran's income was $35,041.00.  His medical expenses totalled $10,784.32.  For 2011, the medical expense deductible for 2011 was $591.00.  Therefore, the Veteran may deduct $10,193.32 from his annual income.  His countable income for 2011 was $24,847.68.  The maximum allowable income for 2011, however, was $11,830.00.  The Veteran's income of $24,847.68 therefore clearly exceeds that amount.  Thus, he does not meet the eligibility requirements for a nonservice-connected pension.  

In November 2014, VA sent the Veteran a letter asking for his updated medical expenses.  However, the Veteran did not submit a response to this solicitation. 

Based on the foregoing, the Veteran's countable income exceeds the maximum limit for this benefit.  Therefore, his claim must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.
ORDER

Entitlement to a nonservice-connected pension is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


